Opinion by
Judge MacPhail,
West Cooalico Township (Township) appeals here from the dismissal of its motion for summary judgment by the Court of Common Pleas of Lancaster *368County. The common pleas court certified that the matter is one which “involves a controlling question of law as to which there is substantial ground for difference of opinion and that an immediate appeal from the order may materially advance the ultimate termination of the matter. ...” Section 702(b) of the Judicial Code, as amended, 42 Pa. O. S. 4702(b). This Court, accordingly, has granted the Township leave to appeal.
The issues before us are 1) whether the Township should have been granted summary judgment in its ■favor on the grounds that it had no duty to act and 2) whether the Township is immune from liability pursuant to the terms of the Political Subdivision Tort Claims Act (Act).1
The instant cause arose on November 29, 1979, when an automobile accident occurred at the intersection of Schoeneek Road and Indiantown Road located in the Township. Appellees’ decedents Thomas M. and Vickie Lee Mindala were killed in the accident and Appellee Tracy Lee' Osborne, their daughter, was injured. Thomas Mindala was the driver of the Mindala vehicle which was traveling west on Indiantown Road, a state highway.2 The Mindala vehicle collided with a vehicle traveling south on Schoeneek Road, a state highway.
At the time the accident occurred the stop sign located on the northeast corner of the intersection to *369control traffic traveling west on Indiantown Road, was missing. There were no stop signs controlling traffic traveling on Schoeneck Road. Chief Fausnacht of the Township police department had been notified that the sign was missing. He had attempted to locate the sign; however, failing to- 'do so he did not erect a temporary sign or take 'any ¡steps to warn that the intersection existed. The Township had not erected the -stop sign, nor had it serviced or maintained the sign prior to the accident.
The trial court dismissed the Township’s motion for summary judgment on the basis that the Township had a duty to act and that the Act did not provide immunity to the Township. Because the cases in which this Court has decided the issues here presented hold to the contrary, we will reverse.
We find that Rinaldi v. Giblin, 70 Pa. Commonwealth Ct. 253, 452 A.2d 1126 (1982), is directly on point and dispositive of the issue of whether the Township had a legal duty to act. In Rmaldi, an accident occurred at an intersection on a .state highway. A previously erected “No Left Turn” sign was absent, and a oar executing an illegal left turn struck Rinaldi’s vehicle, injuring her. W.e affirmed the decision of the common pleas court granting summary judgment to Falls Township, stating
Both Rinaldi and the Commonwealth urge this Court to conclude- that the .Township should be held liable for failure to warn the Commonwealth of the hazardous condition on the state highway or, in the alternative, for its own failure to either re-erect the -sign -or warn drivers of the hazard. We disagree.
Id. at 254, 452 A.2d at 1126. We concluded that a Township may not be held liable for failure to warn *370the Commonwealth of a missing traffic control sign on a state highway in the absence of a statute imposing such a duty. We further stated that a Township is not liable to correct :a hazardous condition on a state road because the exclusive responsibility for such action lies with the Commonwealth. Id. at 255, 452 A.2d at 1127. See also Powell v. Wrightstown Township, 76 Pa. Commonwealth Ct. 521, 464 A.2d 651 (1983) (Commonwealth has exclusive responsibility for control and maintenance of state highways).
We decline to overrule Rinaldi ¡and other cases in this Court to like effect.3 We hold that the Township had no legal duty in regard to the missing stop sign in the instant case. We further hold that because the control and maintenance of the stop ¡sign was the exclusive responsibility of the Commonwealth, the Township is not liable under the terms of the Act.4
Order reversed.
Order
The order of the Court of Common Pleas of Lancaster County dated October 7, 1983, No. 235 November Term, 1981, is hereby reversed land the case is remanded to the Court of Common Pleas of Lancaster County, for the entry of summary judgment in favor of West Cocalico Township.

 Act of November 26, 1978, P.L. 1399, formerly 53 P.S. §§5311.101-5311.803, repealed by Section 333 of the Act of October 5, 1980, P.L. 693. Similar provisions are now found in Sections 8541-8564 of the Judicial Code, 42 Pa. C. S. §§8541-8564. The Political Subdivision Tort Claims Act (Act) was in effect at the time this action arose.


 Indiantown Road becomes a Township road west of the intersection with Schoeneek Road. The collision occurred on that portion which was- a state highway.


 See e.g., Haas v. Department of Transportation, 84 Pa. Commonwealth Ct. 522, 479 A.2d 100 (1984); Powell v. Wrightstown Township, 76 Pa. Commonwealth Ct. 521, 464 A.2d 651 (1983); Rinaldi v. Giblin, 70 Pa. Commonwealth Ct. 253, 452 A.2d 1126 (1982); Calvanese v. Leist, 70 Pa. Commonwealth Ct. 251, 452 A.2d 1125 (1982).


 The Act provides an exception to governmental immunity where traffic control devices were under the care, custody or control of the political subdivision. Section 202(4) of the Act, 53 P.S. §5311.-202(4). Our eases make it clear that the Township did not have such care, custody or control of the stop sign.